UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary Washington Management Corporation 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end: June 30, 2012 Date of reporting period: June 30, 2012 Item 1.Reports to Stockholders. Annual report dated June 30, 2012 CONTENTS President’s Letter 1 Investment Adviser’s Report 2 Schedule of Portfolio Investments 5 Financial Statements 8 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 18 Schedule of Shareholder Expenses 19 Board Approval of Investment Advisory Agreement 20 TaxLetter 21 Directors 22 Privacy Policy Located at the back of this Annual Report Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee of future performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Please note that current performance may be higher or lower than the performance data shown in this report. Certain Fund fees are currently being waived. Removal of the waivers would reduce returns. Investors should carefully read the Fund prospectus, which includes information on the Fund’s investment objective and risks as well as charges and expenses along with other information. Investors should review the information in the prospectus carefully before investing. For up to date month-end performance information, or to receive a Fund prospectus, please call 1-800-480-4111. Please read carefully before investing or sending money. JPMorgan Value Opportunities Fund PRESIDENT’S LETTER August 6, 2012 (Unaudited) Dear Fellow Shareholders: For the fiscal year ended June 30, 2012, the JPMorgan Value Opportunities Fund (Class A shares) fell -2.63%, with all distributions reinvested. The Fund paid an income dividend on December 21, 2011 of 18.879 cents per share (Class A shares). No capital gain distribution was made during the year. For the same period, the Standard and Poor’s 500 Composite Index was up 5.44% while the Russell 1000 Value Index, the Fund’s benchmark, returned 3.01%. The U.S. stock market return for the past 18 months has been relatively flat. The market, however, has been very volatile. For example, on the last trading day of June, the S&P 500 was up 2.49%; for the entire month, the index was up 4.0%. These gains were not enough to offset May’s losses, and the second quarter as a whole produced negative returns. Last summer, the market reacted badly to the political stalemate over the U.S. debt ceiling and S&P’s downgrade of U.S. long-term treasury securities. This year, Europe’s continuing sovereign debt crisis and falling economies, as well as slowing economies in emerging markets have repeatedly jolted investors. Economic growth in China has disappointed investors recently with first quarter 2012 real Gross Domestic Product or "GDP" year-over-year growth of 8.1%, nearly two percentage points below its 10-year average. China now accounts for approximately 28% of global economic growth and, as a result, a slowing Chinese economy will have global implications. Investor confidence remains weak in the face of these kinds of difficulties and a sluggish U.S. economy. Nevertheless, as was the case in calendar year 2011, the U.S. market for the first half of 2012 produced better returns than the major international indexes. Although the U.S. economy has now grown for 12 consecutive quarters, the pace of growth has been quite slow in recent quarters. GDP was up 1.7% for 2011; 1.9 % in the first quarter of 2012 and 1.5% in the second quarter. The unemployment rate, as of June 30, was 8.2%, down from 10% in October 2009. Job growth tends to fluctuate from month to month, and private sector employment gains must offset government job losses, particularly at the state and local levels where on-going budget problems have forced cutbacks. While the private sector is expanding and corporate profits have been strong, business leaders, like investors, remain cautious, influenced by various economic, regulatory and political uncertainties. Slowing economies in Europe, as well as in previously high-growth emerging markets, can adversely affect U.S. companies and exports, with negative consequences for the U.S. economy. The Federal Reserve remains committed to maintaining the nation’s low interest rate environment, having extended the maturity of its balance sheet through Operation Twist. In addition to the uncertainties created by the presidential and congressional elections in November, it is unclear how the President and the Congress will deal with the expiration of the Bush tax cuts and the automatic budget cuts that are scheduled to take effect at the end of 2012 – the so-called "fiscal cliff." The Bush tax cuts apply to all income tax levels, as well as to dividend and capital gain tax rates. If all the tax cuts are allowed to expire and all automatic spending reductions take place, the immediate impact on the economy will be negative. While our large federal budget deficits and ever-increasing levels of federal debt are widely believed to be unsustainable, no consensus exists about the solution to this problem combined with the continuing high unemployment and a weak economy. We believe it is important that political leaders reach a consensus that will produce short-term stability and increase confidence, while not disrupting the private sector expansion that continues to produce employment gains. As is often the case in times of weak economic growth and low investor confidence, the utility and consumer staples sectors were among the best performing stock sectors during the past year. Information technology and telecommunications stocks also did well. The energy, materials and financials sectors lost ground. This pattern was repeated in the Fund’s holdings. However, the Fund did not do as well as its benchmark, at least in part because of its underweighting of utilities and consumer stocks and overweighting of financials, including insurance companies. For more detailed information on the Fund’s performance, see the Investment Adviser’s Report on page 2. If you have questions or comments about your Fund, please do not hesitate to contact us. Sincerely, Jeffrey L. Steele President INVESTMENT ADVISER’S REPORT As of June 30, 2012 (Unaudited) FUND FACTS Fund Inception December 31, 2001 Fund Year End June 30 Net Assets as of 6/30/12 (in thousands) $511,814 Primary Benchmark Russell 1000 Value Index HOW DID THE FUND PERFORM? The Value Opportunities Fund, which seeks to provide long term capital appreciation*, had a total return of -2.63%**(Class A shares) for the trailing 12 months ended June 30, 2012, underperforming the 3.01% return of the Russell 1000 Value Index, the Fund’s benchmark. WHY HAS THE FUND PERFORMED THIS WAY? The Fund’s performance over the trailing 12 month period was driven primarily by stock selection. Stock selection in the industrial cyclical and insurance sectors posed the biggest headwinds to performance this year. The industrial space faced a number of challenges , including the European recession, weakness in China, and slow growth in the U.S.However, we continue to believe that GDP growth will pick up in the second half of 2012, aiding the more cyclical sectors of the economy. In addition, housing has been a recent bright spot in the U.S. economy, as a number of key indicators have turned upward. The Fund continues to have a pro-cyclical tilt, as we believe that historically low valuations have overly discounted the risks. Our exposure to the insurance industry has also been a headwind, as investors continue to focus on the effect low interest rates will have on these companies’ portfolios and their businesses. While the interest rate environment clearly poses challenges for insurance companies over the short term, stock valuations in the sector imply that the current environment will last for a prolonged period of time. We don’t believe that will be the case. In addition, we don’t think these companies are being given sufficient credit for their improving fundamentals, which should position them for strong operating performance in a more hospitable operating environment. The portfolio continues to be biased towards larger cap and higher beta stocks, given that their valuations are the most attractive they have been since we launched our valuation model 25 years ago. While this tilt has not worked over the past year, we believe that patient investors will be rewarded for staying the course. Within the insurance sector, MetLife ("Met") was the biggest detractor to performance. It’s stock valuation has fallen from a high of 1.5 times book value to 0.6 times book value. This slide was precipitated by the fear of interest rates remaining at current low levels indefinitely, and is compounded by the inability of Met to repurchase shares and raise the dividend (since the Fed is treating it as a bank, despite the imminent sale of its bank to GE). However, these headwinds will not last foreverand when they subside, we believe Met’s sound fundamentals will matter. From its 2008-2009 trough, it has rebounded to returns-on-equity similar to those realized in the middle of the last decade; has more capital, liquidity and a safer investment portfolio than it had a few years ago; and its book value per share is above peak levels. In addition, its earnings-per-share reports have positively surprised investors five quarters in a row. Navistar was the largest detractor within the industrials sector, as the company reported disappointing earnings and a further delay in certification of its engines by the EPA. This certification, which had been expected to be done by now, is now expected in 2013. While the delay has caused the company to lose market share, we believe that their recent decision to shift to a new engine solution offering better fuel economy increases the likelihood of a timely resolution to this issue. In addition, we think there are a number of positive factors in the company’s operating environment longer term. The North America commercial vehicle market represents approximately 60% of revenue and is expected to grow between 5-10% over the next couple of years. In addition, the company has taken significant action to reduce its cost structure, expand its product lineup in new markets, and expand its geographic reach outside of North America. Given that the stock’s current cheap valuation does not appear to reflect these longer term opportunities, we believe there is considerable upside potential to the current stock price. Stock selection in the technology sector contributed positively to performance, with Apple being a standout in the sector. The timeline of stronger quarterly results, its cash reallocation and the sale of the new iPad all propelled the stock higher. The company continued to expand in the large and growing mobility market and the company continues to exhibit sharp execution. Apple is extremely well positioned to continue to benefit from trends in mobility and media consumption. The company has created an "ecosystem" of products that combines best-in-class hardware and software, which drives consumer tastes and behavior. Its growing suite of products should continue to dominate the mobility market as penetration rates for smart phones and tablets rise. Although big banks and brokers as a group detracted from performance, the top overall performer in the portfolio was Wells Fargo. The company’s strong franchise, above average return on equity, and excellent capital position continue to make it a standout in the sector. The company enjoys an enviable combination of offensive characteristics (dividend growth/buybacks, market share gains, portfolio acquisitions) and defensive characteristics (less exposure to headline/revenue risks vs. bigger peer banks, good cost management). Wells Fargo provides investors with the scale enjoyed by other big banks without taking on significant trading or international risk exposure. While it has some capital markets-related businesses, it is a much smaller piece of Wells Fargo’s business than it is for peers. Given the uncertainty in the macro environment, this business model has been favored by investors, and has insulated it from some of the market shocks experienced by peers in the second quarter. HOW WAS THE FUND MANAGED? Our investment strategy utilizes active stock selection with a systematic valuation process. Sector bets are relatively constrained; however, within broad sectors we have established positions in companies that reflect broader themes. The Fund invests in a diversified portfolio of 70 to 110 U.S. large-cap equities and seeks to earn an annualized excess return above the Russell 1000 Value Index over a full market cycle before fees.The portfolio management team expects a continued, self-sustaining recovery in the U.S.As a result, the portfolio has maintained its overweights to the healthcare, insurance and technology sectors. Within the health care sector, we continue to believe that as regulatory uncertainty is reduced, the sector, specifically the HMOs, will benefit. Insurance stocks continue to trade at extremely attractive valuations, with spreads in the sector remaining at all time highs.In the technology sector, valuations continue to look cheap on a historical basis. Productivity enhancements and innovation should lead to a continued above-GDP-increase in corporate and consumer spending. *The adviser seeks to achieve the Fund’s objective. There can be no guarantee that it will be achieved. **The return shown is based on net asset value calculated for shareholder transactions and may differ from the return shown in the financial highlights which reflect adjustments made to the net asset value in accordance with accounting principles generally accepted in the United States of America. The performance of Class A shares including a sales charge was -7.77%. TOP TEN EQUITY HOLDINGS OF THE PORTFOLIO* 1. Wells Fargo & Co 4.7% 2. Chevron Corp 3. Citigroup, Inc. 4. UnitedHealth Group, Inc. 5. Exxon Mobil Corp 6. MetLife, Inc. 7. Occidental Petroleum Corp. 8. Merck & Co., Inc 9. State Street Corp Apache Corp. PORTFOLIO COMPOSITION BY SECTOR* Financials 27.6% Energy Health Care Consumer Discretionary Information Technology Industrials Consumer Staples Utilities Others (each less than 1.0%) * Percentages indicated are based upon total investments as of June 30, 2012. The Fund’s composition and holdings are subject to change. AVERAGE ANNUAL TOTAL RETURNS AS OF JUNE 30, 2012 INCEPTION DATE OF CLASS 1 YEAR 5 YEAR 10 YEAR* CLASS A SHARES 12/31/01 Without Sales Charge -2.63% -3.88% 4.52% With 5.25% Sales Charge -7.77 -4.91 CLASS B SHARES 12/31/01 Without CDSC -3.14 -4.36 With CDSC** -8.14 -4.85 CLASS C SHARES 2/19/05 Without CDSC -3.10 -4.36 With CDSC*** -4.10 -4.36 INSTITUTIONAL CLASS SHARES 12/31/04 -2.42 -3.54 *Performance for Class C and Institutional Class shares for periods prior to their inception is based on the performance of Class A shares adjusted to reflect thedifferencesinexpenses and sales charges between classes. **Assumes 5% CDSC (contingent deferred sales charge) for the one-year period, 2% CDSC for the five-year period and 0% CDSC thereafter. ***Assumes 1% CDSC for the one-year period and 0% CDSC thereafter. The returns shown are based on net asset values calculated for shareholder transactions and may differ from the returns shown in the financial highlights, which reflect adjustments made to the net asset values in accordance with accounting principles generally accepted in the United States of America. AVERAGE ANNUAL TOTAL RETURNS BASED ON A $1,000 INVESTMENT (FOR PERIODS ENDED JUNE 30, 2012) 1 YEAR 5 YEARS 10 YEARS CLASS A SHARES with 5.25% sales charge -7.8% -4.9% 4.0% LIFE OF FUND PERFORMANCE (12/31/01 TO 06/30/12) 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 6/30/2006 6/30/2007 6/30/2008 6/30/2009 6/30/2010 6/30/2011 6/30/2012 JPM VOF RUSS 1000 LLCVI S&P 500 The performance quoted is past performance and is not a guarantee of future results. Mutual funds are subject to certain market risk. Investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data shown. For up-to-date month-end performance information, please call 1-800-480-4111. The performance of the Russell 1000 Value Index and the Standard & Poor’s 500 Composite Index does not reflect the deduction of expenses or a sales charge associated with a mutual fund and has been adjusted to reflect reinvestment of all dividends and capital gain distributions of the securities included in the benchmark. The performance of the Lipper Large-Cap Value Funds Index includes expenses associated with a mutual fund, such as investment management fees. These expenses are not identical to the expenses incurred by the Fund. The Fund commenced operations as the JPMorgan Value Opportunities Fund on 12/31/01. The Fund previously operated as The Growth Fund of Washington. The graph illustrates comparative performance for $10,000 invested in Class A Shares of the JPMorgan Value Opportunities Fund, Russell 1000 Value Index, Standard & Poor’s 500 Composite Index and Lipper Large-Cap Value Funds Index from December 31, 2001 to June 30, 2012. The performance of the Fund assumes reinvestment of all dividends and capital gain distributions and includes a sales charge. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Standard & Poor’s 500 Composite Index is a broad-based index that replicates the U.S. stock market. The Lipper Large-Cap Value Funds Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Investors cannot invest directly in an index. Class A shares have a $1,000 minimum initial investment and carry a 5.25% sales charge. Prior to November 15, 2004, the maximum sales charge was 5.75%. Certain fees payable by the Fund are currently being waived as described in the prospectus. Had the expenses not been waived, returns would have been lower. Fund performance shown in this section does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares. The returns shown are based on net asset values calculated for shareholder transactions and may differ from the returns shown in the financial highlights which reflect adjustments made to the net asset values in accordance with accounting principles generally accepted in the United States of America. SCHEDULE OF PORTFOLIO INVESTMENTS AS OF JUNE 30, 2012 (Amounts in thousands) SHARES SECURITY DESCRIPTION VALUE($) Common Stocks 99.3% Consumer Discretionary 11.8% Auto Components 1.7% 141 Lear Corp. 5,309 100 TRW Automotive Holdings Corp. (a) 3,672 8,981 Automobiles 0.6% 151 General Motors Co. (a) 2,976 Household Durables 0.2% 75 PulteGroup, Inc. (a) 801 Internet & Catalog Retail 0.2% 26 Expedia, Inc. 1,255 Media 6.4% 226 CBS Corp. (Non-Voting), Class B 7,392 357 Comcast Corp., Class A 11,423 337 DISH Network Corp., Class A 9,630 84 Time Warner, Inc. 3,238 18 Walt Disney Co. (The) 875 32,558 Multiline Retail 0.8% 113 Macy’s, Inc. 3,885 Specialty Retail 1.9% 15 AutoZone, Inc. (a) 5,508 40 Home Depot, Inc. (The) 2,125 79 Lowe’s Cos., Inc. 2,252 9,885 Total Consumer Discretionary 60,341 Consumer Staples 3.5% Food & Staples Retailing 1.4% 147 CVS Caremark Corp. Food Products 1.1% 43 Archer-Daniels-Midland Co. 1,255 18 Campbell Soup Co. 603 17 General Mills, Inc. 647 77 Kraft Foods, Inc., Class A 2,989 5,494 Household Products 0.7% 35 Energizer Holdings, Inc. (a) 2,656 4 Kimberly-Clark Corp. 310 10 Procter & Gamble Co. (The) 607 Tobacco 0.3% 20 Philip Morris International, Inc. 1,701 Total Consumer Staples 17,636 Energy 16.6% Energy Equipment & Services 0.5% 85 Halliburton Co. 2,402 Oil, Gas & Consumable Fuels 16.1% 140 Apache Corp. 12,299 202 Chevron Corp. 21,350 36 ConocoPhillips 2,009 100 Denbury Resources, Inc. (a) 1,514 12 EQT Corp. 644 215 Exxon Mobil Corp. 18,363 115 Marathon Oil Corp. 2,941 164 Occidental Petroleum Corp. 14,060 86 Peabody Energy Corp. 2,118 64 Phillips 66 (a) 2,132 46 Southwestern Energy Co. (a) 1,453 57 Valero Energy Corp. 1,381 78 Williams Cos., Inc. (The) 2,245 82,509 Total Energy Financials 27.4% Capital Markets 6.3% 95 Goldman Sachs Group, Inc. (The) 9,094 404 Invesco Ltd. 9,119 22 Morgan Stanley 322 305 State Street Corp. 13,627 32,162 Commercial Banks 5.9% 183 Capital Bank Financial Corp. , Class A (a) (e) (f) (i) 3,630 387 Huntington Bancshares, Inc. 2,478 713 Wells Fargo & Co. 23,855 29,963 Consumer Finance 1.4% 132 Capital One Financial Corp. 7,237 Diversified Financial Services 5.1% 849 Bank of America Corp. 6,943 698 Citigroup, Inc. 19,134 26,077 Insurance 8.3% 75 ACE Ltd., (Switzerland) 7 Allstate Corp. (The) 256 89 Everest Re Group Ltd., (Bermuda) 9,221 15 Hartford Financial Services Group, Inc. 263 533 MetLife, Inc. 16,437 226 Prudential Financial, Inc. 10,924 42,668 Real Estate Investment Trusts (REITs) 0.4% 9 Macerich Co. (The) 514 37 Post Properties, Inc. 1,806 2,320 Total Financials Health Care 14.8% Biotechnology 0.9% 66 Celgene Corp. (a) 4,263 12 Vertex Pharmaceuticals, Inc. (a) 671 4,934 Health Care Equipment & Supplies 1.2% 118 Covidien plc, (Ireland) 6,313 Health Care Providers & Services 7.3% 121 Cigna Corp. 5,329 89 Humana, Inc. 6,869 70 McKesson Corp. 6,566 316 UnitedHealth Group, Inc. 18,474 37,238 Pharmaceuticals 5.4% 335 Merck & Co., Inc. 13,966 262 Mylan, Inc. (a) 5,597 220 Pfizer, Inc. 5,058 64 Valeant Pharmaceuticals International, Inc., (Canada) (a) 2,871 27,492 Total Health Care Industrials 10.0% Aerospace & Defense 1.2% 29 Honeywell International, Inc. 1,630 61 United Technologies Corp. 4,585 6,215 Building Products 0.3% 100 Masco Corp. 1,392 Construction & Engineering 1.0% 99 Fluor Corp. 4,875 Industrial Conglomerates 1.6% 57 General Electric Co. 1,184 133 Tyco International Ltd., (Switzerland) 7,020 8,204 Machinery 3.5% 23 Deere & Co. 1,828 19 Joy Global, Inc. 1,079 56 Navistar International Corp. (a) 1,597 238 PACCAR, Inc. 9,339 55 Parker Hannifin Corp. 4,258 18,101 Professional Services 0.1% 14 Equifax, Inc. 638 Road & Rail 2.3% 265 CSX Corp. 5,914 151 Hertz Global Holdings, Inc. (a) 1,936 35 Union Pacific Corp. 4,122 11,972 Total Industrials 51,397 Information Technology 10.8% Communications Equipment 2.2% 663 Cisco Systems, Inc. 11,386 Computers & Peripherals 2.4% 21 Apple, Inc. (a) 12,089 Electronic Equipment, Instruments & Components 0.3% 53 Arrow Electronics, Inc. (a) 1,736 Internet Software & Services 1.0% 9 Google, Inc., Class A (a) 5,104 Semiconductors & Semiconductor Equipment 2.2% 58 Altera Corp. 1,953 95 Broadcom Corp., Class A (a) 3,221 54 KLA-Tencor Corp. 2,674 98 Lam Research Corp. (a) 3,687 11,535 Software 2.7% 230 Microsoft Corp. 7,026 223 Oracle Corp. 6,623 13,649 Total Information Technology Materials 0.7% Chemicals 0.5% 41 E.I. du Pont de Nemours & Co. 6 PPG Industries, Inc. 637 2,725 Metals & Mining 0.2% 116 Alcoa, Inc. 1,012 Total Materials 3,737 Telecommunication Services 0.4% Diversified Telecommunication Services 0.3% 27 Verizon Communications, Inc. 1,206 Wireless Telecommunication Services 0.1% 190 Sprint Nextel Corp. (a) 619 Total Telecommunication Services 1,825 Utilities 3.3% Electric Utilities 2.0% 16 FirstEnergy Corp. 792 64 NextEra Energy, Inc. 4,404 74 NV Energy, Inc. 1,303 74 OGE Energy Corp. 3,832 10,331 Gas Utilities 0.3% 39 Atmos Energy Corp. 1,357 Independent Power Producers & Energy Traders 0.1% 30 Calpine Corp. (a) 497 Multi-Utilities 0.9% 98 PG&E Corp. 4,441 Total Utilities 16,626 Total Investments 99.3% (Cost $448,971) 508,376 Other Assets in Excess of Liabilities 0.7% 3,438 NET ASSETS 100.0% $ 511,814 Percentages indicated are based on net assets. NOTES TO SCHEDULE OF PORTFOLIO INVESTMENTS: (a) Non-income producing security. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. (f) Security is fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund owns fair valued securities with a value of approximately $3,630,000 which amounts to 0.7% of total investments. (i) Security has been deemed illiquid pursuant to procedures approved by the Board of Directors and may be difficult to sell. SEE NOTES TO FINANCIAL STATEMENTS. STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2012 (Amounts in thousands , except per share amounts) ASSETS: Investments in non-affiliates, at value $ Receivables: Investment securities sold Fund shares sold Dividends from non-affiliates Dividends from affiliates 1 Prepaid expenses and other assets 4 Total Assets LIABILITIES: Payables: Due to custodian Investment securities purchased Fund shares redeemed 45 Accrued liabilities: Investment advisory fees Business management fees 39 Shareholder servicing fees 43 Distribution fees 32 Other 81 Total Liabilities Net Assets $ NET ASSETS: Paid-in-Capital $ Accumulated undistributed (distributions in excess of) net investment income Accumulated net realized gains (losses) Net unrealized appreciation (depreciation) Total Net Assets $ NET ASSETS: Class A $ Class B Class C Institutional Class Total $ Outstanding shares (total authorized capital stock – 500,000 $.01 par value, 35,364 outstanding): Class A Class B Class C Institutional Class Net Asset Value (a): Class A - Redemption price per share $ Class B - Offering price per share (b) $ Class C - Offering price per share (b) $ Institutional Class - Offering and redemption price per share $ Class A maximum sales charge 5.25% Class A maximum public offering price per share [net asset value per share/(100% – maximum sales charge)] $ Cost of investments in non-affiliates $ (a) Per share amounts may not recalculate due to rounding of net assets and/or shares outstanding. (b) Redemption price for Class B and Class C Shares varies based on the length of time the shares are held. SEE NOTES TO FINANCIAL STATEMENTS. STATEMENT OF OPERATIONS FOR THE YEAR ENDED JUNE 30, 2012 (Amounts in thousands) INVESTMENT INCOME: Dividend income from non-affiliates $ Dividend income from affiliates (a) 14 Total investment income EXPENSES: Investment advisory fees Business management fees Distribution fees: Class A Class B 18 Class C 19 Shareholder servicing fees: Class A Class B 6 Class C 7 Institutional Class Transfer agent fees Auditing and legal fees 45 Custodian and accounting fees 53 Directors’ fees 75 Postage, stationary and supplies 26 Reports to shareholders 18 Registration and prospectus expenses 59 Other 29 Total expenses Less amounts waived Net expenses Net investment income (loss) REALIZED/UNREALIZED GAINS (LOSSES): Net realized gain (loss) on transactions from investments in non-affiliates Change in net unrealized appreciation (depreciation) of investments in non-affiliates Net realized/unrealized gains (losses) Change in net assets resulting from operations $ (a) Includes reimbursement of investment advisory and shareholder servicing fees related to fees charged on the underlying investment. Please see Fees and Other Transactions with Affiliates in the Notes to Financial Statements. SEE NOTES TO FINANCIAL STATEMENTS. STATEMENT OF CHANGES IN NET ASSETS FOR THE PERIODS INDICATED (Amounts in thousands) Year Ended 6/30/2012 Year Ended 6/30/2011 CHANGE IN NET ASSETS RESULTING FROM OPERATIONS: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) Change in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Class A From net investment income Class B From net investment income Class C From net investment income Institutional Class From net investment income Total distributions to shareholders CAPITAL TRANSACTIONS: Change in net assets from capital transactions NET ASSETS: Change in net assets Beginning of period End of period $ $ Accumulated undistributed (distributions in excess of) net investment income $ $ SEE NOTES TO FINANCIAL STATEMENTS. STATEMENT OF CHANGES IN NET ASSETS FOR THE PERIODS INDICATED (continued) (Amounts in thousands) Year Ended 6/30/2012 Year Ended 6/30/2011 CAPITAL TRANSACTIONS: Class A Proceeds from shares issued $ $ Dividends and distributions reinvested Cost of shares redeemed Change in net assets from Class A capital transactions $ $ Class B Proceeds from shares issued $ 22 51 Dividends and distributions reinvested 17 12 Cost of shares redeemed Change in net assets from Class B capital transactions $ Class C Proceeds from shares issued $ $ Dividends and distributions reinvested 17 9 Cost of shares redeemed Change in net assets from Class C capital transactions $ $ Institutional Class Proceeds from shares issued $ $ Dividends and distributions reinvested Cost of shares redeemed Change in net assets from Institutional Class capital transactions $ $ Total change in net assets from capital transactions $ $ SHARE TRANSACTIONS: Class A Issued Reinvested 45 42 Redeemed Change in Class A Shares Class B Issued 2 3 Reinvested 1 1 Redeemed Change in Class B Shares Class C Issued 13 14 Reinvested 1 1 Redeemed Change in Class C Shares Institutional Class Issued Reinvested Redeemed Change in Institutional Class Shares SEE NOTES TO FINANCIAL STATEMENTS. FINANCIAL HIGHLIGHTS FOR THE PERIODS INDICATED Per share operating performance Ratios/Supplemental data Investment operations Distributions Ratios to average net assets Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Net investment income Net realized gains Total distributions Net asset value, end of period Total return (excludes sales charge) (a) Net assets end of period (000’s) Net expenses (b) Net investment income (loss) Expenses without waivers, reimbursements and earnings credits Portfolio turnover rate Class A Year Ended June 30, 2012 $(0.56) $(0.41) $ (0.19) $  . $(0.19) (2.63)% $ 46,937 0.93% 1.02% 1.14% 142% Year Ended June 30, 2011 (0.14) . (0.14) 26.19 1.08 63 Year Ended June 30, 2010 (0.16) . (0.16) 13.76 0.98 79 Year Ended June 30, 2009 (3.60) (3.35) (0.27) . (0.27) 1.96 98 Year Ended June 30, 2008 (4.95) (4.71) (0.23) (2.02) (2.25) 1.41 80 Class B Year Ended June 30, 2012 (0.59) (0.48) (0.10) . (0.10) 0.50 142 Year Ended June 30, 2011 (0.05) . (0.05) 25.62 0.58 63 Year Ended June 30, 2010 (0.10) . (0.10) 13.11 0.48 79 Year Ended June 30, 2009 (3.51) (3.31) (0.17) . (0.17) 1.43 98 Year Ended June 30, 2008 (4.88) (4.72) (0.13) (2.02) (2.15) 0.90 80 Class C Year Ended June 30, 2012 (0.57) (0.47) (0.11) . (0.11) 0.50 142 Year Ended June 30, 2011 (0.05) . (0.05) 25.59 0.59 63 Year Ended June 30, 2010 (0.10) . (0.10) 13.15 0.48 79 Year Ended June 30, 2009 (3.54) (3.32) (0.17) . (0.17) 1.45 98 Year Ended June 30, 2008 (4.89) (4.73) (0.13) (2.02) (2.15) 0.90 80 Institutional Class Year Ended June 30, 2012 (0.60) (0.38) (0.24) . (0.24) 1.28 142 Year Ended June 30, 2011 (0.19) . (0.19) 26.65 1.40 63 Year Ended June 30, 2010 (0.21) . (0.21) 14.29 1.39 79 Year Ended June 30, 2009 (3.62) (3.31) (0.34) . (0.34) 2.37 98 Year Ended June 30, 2008 (4.96) (4.66) (0.30) (2.02) (2.32) 1.81 80 (a) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and as such, the net asset values for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (b) Includes earning credits and interest expense, each of which is less than 0.01%, if applicable or unless otherwise noted. SEE NOTES TO FINANCIAL STATEMENTS. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2012 1. Organization The JPMorgan Value Opportunities Fund, Inc. (the "Fund") was incorporated in Maryland on May 24, 1985 as The Growth Fund of Washington, Inc. and operated as such through December 30, 2001. On December 31, 2001, the Fund began operating as the JPMorgan Value Opportunities Fund, Inc. The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end, diversified investment company. The Fund’s objective is to provide for long-term capital appreciation. The Fund offers Class A, Class B, Class C and Institutional Class shares. Institutional Class shares and Class C shares were initially offered on December 31, 2004 and February 19, 2005, respectively. Class A shares generally have a front-end sales charge while Class B shares and Class C shares provide for a contingent deferred sales charge ("CDSC"). Institutional Class shares have no sales charge. All classes have equal rights as to earnings, assets and voting privileges except that each class may bear different distribution and shareholder servicing fees, and each class has exclusive voting rights with respect to its distribution plans and shareholder servicing agreement. Effective November 1, 2009, Class B shares may not be purchased or acquired by new or existing shareholders, except through exchanges from Class B shares of another J.P. Morgan Fund and dividend reinvestments. Shareholders who have invested in Class B shares prior to November 1, 2009, may continue to hold their Class B shares until they convert automatically to Class A shares. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The policies are in accordance with accounting principles generally accepted in the United States of America. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses for the period. Actual results could differ from those estimates. A. Valuation of Investments Equity securities listed on a North American, Central American, South American or Caribbean securities exchange shall generally be valued at the last sale price on the exchange on which the security is principally traded that is reported before the time when the net assets of the Fund are valued. The value of securities listed on The NASDAQ Stock Market LLC shall generally be the NASDAQ Official Closing Price. Fixed income securities (other than certain short-term investments maturing in less than 61 days) are valued each day based on prices received from independent or affiliated pricing services approved by the Board of Directors or third party broker-dealers. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services also utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Generally, short-term investments of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates market value. Certain investments of the Fund may, depending upon market conditions, trade in relatively thin markets and/or in markets that experience significant volatility. As a result of these conditions, the prices used by the Fund to value securities may differ from the value that would be realized if these securities were sold, and the differences could be material. Futures and options are generally valued on the basis of available market quotations. Swaps and other derivatives are valued daily, primarily using independent or affiliated pricing services approved by the Board of Directors. If valuations are not available from such services or values received are deemed not representative of market value, values will be obtained from a third party broker-dealer or counterparty. Investments in other open-end investment companies are valued at such investment company’s net asset value per share as of the report date. Securities or other assets for which market quotations are not readily available or for which market quotations do not represent the fair value of the security or asset at the time of pricing (including certain illiquid securities) are fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund’s Board and its Audit Committee assist with the oversight of the valuation of the Fund’s securities. JPMorgan Funds Management, Inc. ("JPMFM"), an indirect, wholly-owned subsidiary of JPMorgan Chase & Co. ("JPMorgan"),has established a Valuation Committee ("VC") that is comprised of senior representatives from JPMFM, J.P. Morgan Investment Management Inc. ("JPMIM" or the "Adviser") , a wholly-owned subsidiary of JPMorgan Asset Management Holdings Inc. ("JPMAM"), which is a wholly-owned subsidiary of JPMorgan, JPMAM’s Legal and Compliance, JPMAM’s Risk Management and the Fund’s Chief Compliance Office. The VC’s responsibilities include making determinations regarding Level 3 fair value measurements ("Fair Values") and/or providing recommendations for approval to the Board of Directors, in accordance with the Fund’s valuation policies. The VC or Board of Directors, as applicable, primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The VC or Board of Directors may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Valuations may be based upon current market prices of securities that are comparable in coupon, rating, maturity and industry. Trading in securities on most foreign exchanges and over-the-counter markets is normally completed before the close of the domestic market and may also take place on days when the domestic market is closed. In accordance with procedures adopted by the Board of Directors, the Fund applies fair value pricing on equity securities on a daily basis, except for North American, Central American, South American and Caribbean equity securities held in their portfolios, by utilizing the quotations of an independent pricing service, unless the Fund’s Adviser determines that use of another valuation methodology is appropriate. The pricing service uses statistical analyses and quantitative models to adjust local market prices using factors such as subsequent movement and changes in the prices of indices, securities and exchange rates in other markets, in determining fair value as of the time the Fund calculates its net asset values. It is possible that the estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and such differences could be material. JPMFM and JPMIM are responsible for monitoring developments that may impact Fair Values and discuss and assess Fair Values on an ongoing and at least a quarterly basis with the VC and Board of Directors, as applicable.The appropriateness of Fair Values are assessed based on results of unchanged price review and consideration of macro or security specific events, back testing and broker and vendor due diligence. Valuations reflected in this report are as of the report date. As a result, changes in valuation due to market events and/or issuer-related events after the report date and prior to issuance of the report are not reflected herein. The various inputs that are used in determining the fair value of the Fund’s investments are summarized into the three broad levels listed below. - Level 1 quoted prices in active markets for identical securities - Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) - Level 3 significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table represents each valuation input by sector as presented on the Schedule of Portfolio Investments (amounts in thousands): Level 1 Quoted prices Level 2 Other significant observable inputs Level 3 Significant unobservable inputs Total Investments in Securities Common Stocks Consumer Discretionary $ Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Telecommunication Services Utilities Total Common Stocks Total Investments in Securities $ The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value (amounts in thousands): Balance as of 06/30/11 Realized gain (loss) Change in unrealized appreciation (depreciation) Net amortization (accretion) Purchases1 Sales2 Transfers into Level 3 Transfers out of Level 3 Balance as of 06/30/12 Investments in Securities Common Stocks - Financials $3,116 $ $514 $ $3,630 Total $3,116 $ $514 $ 1
